     Case: 1:15-cv-02937 Document #: 262 Filed: 01/25/19 Page 1 of 2 PageID #:5896




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                           )
                                                           )
    HARRY PLOSS, et al.,
                                                           )
           Plaintiffs,                                     )
                                                           )   Case No. 15 C 2937
           v.                                              )
                                                           )   Honorable Edmond E. Chang
    KRAFT FOODS GROUP, INC. and                            )
    MONDELĒZ GLOBAL LLC,                                   )
                                                           )
           Defendants.                                     )
                                                           )

DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE AN OVERSIZE BRIEF
               IN SUPPORT OF THEIR OPPOSITION TO
          PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

          Pursuant to Local Rule 7.1, Defendants Kraft Foods Group, Inc. and Mondelēz Global

LLC (collectively “Kraft”) respectfully move this Court for an order granting Kraft leave to file

their Opposition to Plaintiffs’ Motion for Class Certification attached as Exhibit A

(“Opposition”), which is 51 pages long.1 In support of this Motion, Kraft states as follows:

          1.      On September 5, 2018, plaintiffs filed their motion for class certification and

supporting memorandum. Dkt. Nos. 228, 230. On September 18, 2018, plaintiffs filed a

corrected memorandum in support of their motion for class certification. Dkt. No. 235. Together,

plaintiffs’ motion and memorandum were 27 pages long.

          2.      Plaintiffs’ arguments in favor of class certification rely heavily on the expert

report of Dr. Pirrong, filed as an exhibit to their motion, which is 110 pages long and estimates

aggregate damages in excess of $618 million.


1
      Kraft intends to file its sealed Opposition, along with a public redacted version, as separate docket
      entries following the Court’s ruling on this motion.

                                                       1
   Case: 1:15-cv-02937 Document #: 262 Filed: 01/25/19 Page 2 of 2 PageID #:5897




          3.     Kraft respectfully requests that the Court grant it leave to file the attached

Opposition, which exceeds the default 15-page limit set forth in Local Rule 7.1. Kraft has strived

to be as concise as possible in its presentation of the issues while still adequately setting out the

facts, law, and other factors relevant to why plaintiffs’ proposed class should not be certified.

The complex subject matter of this case—as well as the nature of the class plaintiffs propose to

certify—make it impossible for Kraft to fully present its arguments within Local Rule 7.1’s

default 15-page limit.

          4.     On January 25, 2019, counsel for Kraft sought the concurrence of counsel for

plaintiffs in this motion. Counsel for plaintiffs stated that they do not oppose Kraft’s requested

relief.

          WHEREFORE, Kraft respectfully requests that this Court grant it leave to file the

Opposition to Plaintiffs’ Motion for Class Certification, attached as Exhibit A to this motion.



 Dated: January 25, 2019                            Respectfully submitted,

                                                    KRAFT FOODS GROUP, INC. and
                                                    MONDELĒZ GLOBAL LLC

                                                    /s/ Dean N. Panos
                                                    Dean N. Panos
                                                    J. Kevin McCall
                                                    Nicole A. Allen
                                                    Thomas E. Quinn
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, IL 60654-3456
                                                    Telephone: (312) 222-9350

                                                    Attorneys for Kraft Foods Group, Inc. and
                                                    Mondelēz Global, LLC




                                                    2
